Citation Nr: 1829091	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-40 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  

The Veteran died in April 2015 and the Appellant is the Veteran's surviving spouse.  She has been properly substituted in this appeal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The occupational and social impairment caused by the Veteran's PTSD was manifested by deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to his death, the Veteran asserted that he should have a higher rating for his PTSD as his symptoms were worse than those contemplated by the currently assigned rating.  

In July 2012, the Veteran was afforded a VA examination.  The Veteran presented as casually dressed with fair hygiene and grooming.  He was well oriented with fair attention.  The Veteran reported that he experienced increased arousal, avoidance behavior, mild memory loss, depressed mood, hypervigilance, recurrent disturbing recollections, exaggerated startle response, irritability, social withdrawal, and sleep disruption.  The Veteran reported that he lived with his wife and son, and that his relationship with his son was alright.  His wife reported that the Veteran's irritability had been an issue for the family.  The Veteran denied having homicidal or suicidal ideations, as well as hallucinations or delusions.  The examiner opined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

In January 2015, the Veteran was afforded a VA examination.  At that time, the Veteran presented as clean and casually dressed, with adequate grooming.  His thought process was logical and goal oriented.  His insight and judgment were fair.  The Veteran reported that he experienced anxiety, depressed mood, chronic sleep impairment, mild memory loss, hypervigilance, avoidance behavior, hyperarousal, irritability, disturbances in motivation and mood, exaggerated startle response, social isolation, feelings of detachment, and difficulty in establishing and maintaining effective work and social relationships.   He reported that he had occasional suicidal ideations without an intent or plan.  The Veteran also denied homicidal ideations.  The Veteran reported that he was often on guard when he saw or detected movement, but denied experiencing hallucinations or delusions.  

The Veteran reported that he lived at home with his wife and son, and that he had been married for approximately 25-30 years.  He reported that he got along alright with his wife and denied any conflict between the two.  He also reported that he had a fine relationship with his son.  The Veteran also reported that he occasionally saw his daughter, who did not live with him, as well as his siblings.  He reported that he did not, however, have any friends.  The Veteran reported that he stayed busy by doing home improvement projects and watching television, and indicated that he retired in 2010 as a result of a respiratory condition.  He reported that he sought treatment with a psychiatrist every three months, and that he was on medication for his PTSD. 
 
A September 2013 VA mental health note indicated that the Veteran experienced suicidal ideations, but without plan or intent.  A December 2013 VA mental health note indicated that the Veteran appeared clean and casually dressed, and made good eye contact.  The Veteran's mood was up and down, and his speech was normal.  The Veteran displayed poor insight and judgement, and he denied suicidal ideations.  

A November 2014 VA mental health note indicated that the Veteran had frequent suicidal ideations without intent or plan.  At that time, the Veteran presented as clean and casually dressed.  His insight and judgment were poor, but his thought process was logical.  

In a February 2015 VA mental health note, the Veteran was noted to be appropriately dressed and well groomed.  His mood was ok and his eye contact was fair.  Thought process was rambling, and speech was fairly soft.  He was cooperative, and had good insight and judgment.  

A July 2015 VA psychiatric note indicated that the Veteran's symptoms, as of late 2011, were severe.  The psychiatrist reported that the Veteran had difficulty with interpersonal relationships, and his wife indicated that he was usually angry and irritable without a clear reason as to why.  The psychiatrist reported that the Veteran experienced chronic anxiety and frequently trouble sleeping.  He reported that the Veteran had poor concentration and was forgetful.  The psychiatrist indicated that the Veteran had experienced intermittent suicidal ideations since at least 2011.  He reported that the Veteran's PTSD symptoms caused significant difficulty with his ability to work.  

Based on the evidence of record, lay and medical, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas.  The Board considered the lay statements of record describing symptoms, and considers them to be probative, but finds that they are representative of symptomatology that most closely approximates a rating of 70 percent.  In this regard, the Veteran reported constant suicidal ideations, impaired impulse control, depression affecting ability to function, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

As shown above, the record reflects that the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, the Veteran has not displayed gross impairment in thought process or communication, nor has the record shown that he is a persistent danger of hurting himself or others.  As stated above, the record reflects that the Veteran consistently thought about suicide.  However, the Veteran denied intentions of acting on the ideations.  Additionally, VA examiners and clinicians have consistently observed the Veteran to be alert and oriented, and with appropriate grooming and hygiene.  Further, the Veteran did not display disorientation to time or place, or memory loss for names of close relatives, his prior occupations, or his own name.  In terms of social impairment, the Veteran stated that he had a relationship with his wife and son, and that he occasionally saw other relatives.  Therefore, the Board finds that total occupational and social impairment has not been shown and a rating in excess of 70 percent was not warranted.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question did the disability warrant a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD for the entire period on appeal is granted.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


